Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 09/30/2021.    

Response to Amendment
3.	The Amendment filed on 09/30/2021 has been received.  Independent claims 1, 13, 25, and 28 have been amended. Claims 1-30 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 09/30/2021, pages 10-12 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464) and further in view of Andersson et al. (US 20100098345)).does not teach “receiving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter, wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients;” recited in amended independent claim 1, 9 and 16 since “Andersson describes a filter process used in prediction of pixel blocks (See e.g., Andersson: abstract). 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464)  and further in view of Dong  et al. (US 20140092999) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
The combination of Zhang, STEPIN, and Dong  discloses that “receiving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter, wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients”. For example, Dong disclose that in paragraph 0094 as: “summation of the filter coefficients of a cross-plane filter may equal to zero… In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the 
Therefore, the combination of Zhang, STEPIN, Andersson and Dong  discloses that “receiving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter, wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients” recited in amended independent claims. 
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of Zhang, STEPIN, Andersson and Dong  discloses that “receiving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter, wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients” recited in amended independent claims. 

Claim Rejections - 35 USC § 103
	5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	 Claims 1, 5-6, 8-9, 12-13, 17-18, 20-21, 24-25, 28 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464) and further in view of Dong et al. (US 20140092999).

Regarding claim 1, Zhang discloses a method of decoding video data (parameter 0001, compressed signal or data may then be decoded via a decoder that decodes or decompresses the signal or data for display to a user …), the method comprising: 
identifying a current picture and at least one reference picture from the encoded video bitstream (fig. 10-, step 1002; paragraph 0076, … the resultant restored video frame may be downscaled in the first dimension and used as a reference frame for subsequent frames to be coded;  in which, the resultant restored video frame is the reference frame and one subsequent frame to be coded is the current frame);
identifying signaling data from the coded video bitstream for the video data, the signaling data including a partial set of coefficient data for at least one filter (fig. 10, step 1003; paragraph 0076, … where indicators of the selected filter coefficients for the portion and for the first 
deriving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter (fig. 10, step 1005;  paragraph 0076, … indicators of second selected filter coefficients for the portion and for the second dimension (e.g., vertical dimension) of the restoration filter are also coded into the bitstream.  The indicator or indicators may be any suitable indicators (such as flags or bits)…; in which, second selected filter coefficients for the portion and for the second dimension (e.g., vertical dimension) + first selected filter coefficients is a complete set of coefficients for the at least one filter and it is derived from the partial set of coefficient data (first selected filter coefficients)  and characteristics of the at least one filter);
and processing the current picture using the complete set of coefficients for the at least one filter (fig. 9, component 109a, Restoration filtering; paragraph 0063, … filtering and entropy encoding module 109 (separated into a restoration filtering module 109a));
the complete set of coefficients comprises utilizing values of signaled filter coefficients from the partial set of coefficient data (fig. 10, step 1003-1004; paragraph 0076, … Processing continues at operation 1005, where indicators of the selected filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) of the restoration filter are coded into the bitstream.  In an embodiment, indicators of second selected filter coefficients for the portion and for the second dimension (e.g., vertical dimension) of the restoration filter are also coded; in which, the restoration filter comprises utilizing values of signaled filter coefficients from the partial set of coefficient data).

STEPIN teaches that obtaining an encoded video bitstream associated with the video data (as shown in fig. 2, video decoding apparatus 220 obtaining an encoded video bitstream associated with the video data from video encoding apparatus 210) .
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that obtaining an encoded video bitstream associated with the video data as taught by STEPIN as a modification to the method of Zhang for the benefit of that determining the one or more filter parameters and filtering in a frequency domain based on the determined filter parameters is performed jointly (see STEPIN, paragraph 0089).
It is noticed that the combination of Zhang and STEPIN does not disclose explicitly that wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients.
Dong disclose that wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients (paragraph 0094 as: “summation of the filter coefficients of a cross-plane filter may equal to zero… In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients as a modification to the method for the benefit of that to reduce the number of coefficient to be encoded (see Dong, paragraph 0094).

Regarding claim 13, Zhang discloses an apparatus (fig. 11) comprising: memory (fig. 11, component 1103);  
and one or more processors coupled to the memory (fig. 11, components 1101 and 1102 are processors), the one or more processors being configured to: (parameter 0001, compressed signal or data may then be decoded via a decoder that decodes or decompresses the signal or data for display to a user …):
identifying a current picture and at least one reference picture from the encoded video bitstream (fig. 10-, step 1002; paragraph 0076, … the resultant restored video frame may be downscaled in the first dimension and used as a reference frame for subsequent frames to be 
identifying signaling data from the coded video bitstream for the video data, the signaling data including a partial set of coefficient data for at least one filter (fig. 10, step 1003; paragraph 0076, … where indicators of the selected filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) of the restoration filter are coded into the bitstream;  in which, the filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) is a partial set of coefficient data for at least one filter);
deriving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter (fig. 10, step 1005;  paragraph 0076, … indicators of second selected filter coefficients for the portion and for the second dimension (e.g., vertical dimension) of the restoration filter are also coded into the bitstream.  The indicator or indicators may be any suitable indicators (such as flags or bits)…; in which, second selected filter coefficients for the portion and for the second dimension (e.g., vertical dimension) + first selected filter coefficients is a complete set of coefficients for the at least one filter and it is derived from the partial set of coefficient data (first selected filter coefficients) and characteristics of the at least one filter);
and processing the current picture using the complete set of coefficients for the at least one filter (fig. 9, component 109a, Restoration filtering; paragraph 0063, … filtering and entropy encoding module 109 (separated into a restoration filtering module 109a));
the complete set of coefficients comprises utilizing values of signaled filter coefficients from the partial set of coefficient data (fig. 10, step 1003-1004; paragraph 0076, … Processing continues at operation 1005, where indicators of the selected filter coefficients for the portion 
It is noticed that Zhang does not disclose explicitly that obtaining an encoded video bitstream associated with the video data.
STEPIN teaches that obtaining an encoded video bitstream associated with the video data (as shown in fig. 2, video decoding apparatus 220 obtaining an encoded video bitstream associated with the video data from video encoding apparatus 210) .
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that obtaining an encoded video bitstream associated with the video data as taught by STEPIN as a modification to the apparatus of Zhang for the benefit of that determining the one or more filter parameters and filtering in a frequency domain based on the determined filter parameters is performed jointly (see STEPIN, paragraph 0089).
It is noticed that the combination of Zhang and STEPIN does not disclose explicitly that wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients.
Dong disclose that wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients (paragraph 0094 as: “summation of the  In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the zero-summation constraint”; in which, X-1 is the  partial set of coefficient data  and the completed set of coefficient is derived from the partial set of coefficient data based on utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients, which is zero).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients as a modification to the apparatus for the benefit of that to reduce the number of coefficient to be encoded (see Dong, paragraph 0094).

Regarding claim 25, Zhang discloses a method of encoding video data (fig. 7 …), the method comprising: 
obtaining a current picture from the video data (fig. 7, step 701);
selecting at least one filter with a set of filter coefficients based on the current picture and the at least one reference picture (fig. 10-, step 1003; paragraph 0076, the video is coded to  the resultant restored video frame may be downscaled in the first dimension and used as a reference frame for subsequent frames to be coded;  in which, restoration filter is at least one filter with a set of filter coefficients and the resultant restored video frame is the reference frame and one subsequent frame to be coded is the current frame);
generating signaling data for the at least one filter based on characteristics of the at least one filter, wherein the signaling data excludes data for at least one coefficient of the set of filter coefficients (fig. 10, step 1003-1004; paragraph 0076, … where indicators of the selected filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) of the restoration filter are coded into the bitstream;  in which, indicators of the selected filter coefficients for the portion and for the first dimension exclude data of the second portion of the set of filter coefficients );
and communicating the signaling data with an encoded video bitstream for the video data (fig. 10, step 1005;  paragraph 0076, … Processing continues at operation 1005, where indicators of the selected filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) of the restoration filter are coded into the bitstream.);
It is noticed that Zhang does not disclose explicitly that obtaining at least one reference picture from the video data.
STEPIN teaches that obtaining at least one reference picture from the video data (as shown in fig. 4, original image is the current picture and reconstructed image is one reference picture) .

It is noticed that the combination of Zhang and STEPIN does not disclose explicitly that wherein the signaling data comprises a norm value generated from the set of filter coefficients and excludes data for at least one coefficient of the set of filter coefficients, wherein the norm value is a sum of all filter coefficients.
Dong disclose that wherein the signaling data comprises a norm value generated from the set of filter coefficients and excludes data for at least one coefficient of the set of filter coefficients, wherein the norm value is a sum of all filter coefficients (paragraph 0094 as: “summation of the filter coefficients of a cross-plane filter may equal to zero… In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the zero-summation constraint”; in which, X-1 is the  partial set of coefficient data  and the completed set of coefficient is derived from the partial set of coefficient data based on utilizing a filter norm and 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that wherein the signaling data comprises a norm value generated from the set of filter coefficients and excludes data for at least one coefficient of the set of filter coefficients, wherein the norm value is a sum of all filter coefficients as a modification to the method for the benefit of that to reduce the number of coefficient to be encoded (see Dong, paragraph 0094).

Regarding claim 28, Zhang discloses hang discloses an apparatus (fig. 11) comprising: memory (fig. 11, component 1103);  
and one or more processors coupled to the memory (fig. 11, components 1101 and 1102 are processors), the one or more processors being configured to:
obtaining a current picture from the video data (fig. 7, step 701);
selecting at least one filter with a set of filter coefficients based on the current picture and the at least one reference picture (fig. 10-, step 1003; paragraph 0076, the video is coded to generate a bitstream based at least in part on applying the 2-dimensional restoration filter using the filter coefficients to restoration filter the portion … the resultant restored video frame may be downscaled in the first dimension and used as a reference frame for subsequent frames to be coded;  in which, restoration filter is at least one filter with a set of filter coefficients and the resultant restored video frame is the reference frame and one subsequent frame to be coded is the current frame);
 where indicators of the selected filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) of the restoration filter are coded into the bitstream;  in which, indicators of the selected filter coefficients for the portion and for the first dimension exclude data of the second portion of the set of filter coefficients );
and communicating the signaling data with an encoded video bitstream for the video data (fig. 10, step 1005;  paragraph 0076, … Processing continues at operation 1005, where indicators of the selected filter coefficients for the portion and for the first dimension (e.g., horizontal dimension) of the restoration filter are coded into the bitstream.);
It is noticed that Zhang does not disclose explicitly that obtaining at least one reference picture from the video data.
STEPIN teaches that obtaining at least one reference picture from the video data (as shown in fig. 4, original image is the current picture and reconstructed image is one reference picture) .
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that obtaining at least one reference picture from the video data as taught by STEPIN as a modification to the apparatus of Zhang for the benefit of that determining the one or more filter parameters and filtering in a frequency domain based on the determined filter parameters is performed jointly (see STEPIN, paragraph 0089).

Dong disclose that wherein the signaling data comprises a norm value generated from the set of filter coefficients and excludes data for at least one coefficient of the set of filter coefficients, wherein the norm value is a sum of all filter coefficients (paragraph 0094 as: “summation of the filter coefficients of a cross-plane filter may equal to zero… In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the zero-summation constraint”; in which, X-1 is the  partial set of coefficient data  and the completed set of coefficient is derived from the partial set of coefficient data based on utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients, which is zero).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that wherein the signaling data comprises a norm value generated from the set of filter coefficients and excludes data for at least one coefficient of the set of filter coefficients, wherein the norm value is a sum of all filter 

Regarding claim 5, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 1 as discussed above. In addition, STEPIN also discloses that includes coefficient data for the at least one filter in an adaptation parameter set (APS) (paragraph 0028, … the classifier is configured to determine to filter the block using the joint parameter determination and filtering unit based on: [0029] a smoothness measure being lower than a threshold, and/or [0030] a luma variance being lower than a threshold…; paragraph 0032, … the thresholds can be adaptively determined based on properties of the video; in which the  thresholds  is adaptation parameter set).
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 6, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 5 as discussed above. In addition, Dong also discloses that the partial set of coefficient data includes a plurality of coefficients for the at least one filter and a norm value for all coefficients of a first filter (paragraph 0094 as: “summation of the filter coefficients of a cross-plane filter may equal to zero… In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the zero-summation constraint”; in which, X-1 is the  
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 8, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 1 as discussed above. In addition, Zhang also discloses that the signaling data is obtained as part of a picture header in the encoded video bitstream for the video data (fig. 8, component 801; parameter 0062, … Indicators corresponding to frame level loop restoration filter selection for a particular frame are implemented or inserted in frame header 811).

Regarding claim 9, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 1 as discussed above. In addition, Zhang also discloses that the signaling data is obtained as part of a slice header in the encoded video bitstream for the video data (fig. 8, component 801; paragraph 0061, … header portion 801 includes a frame header 811 and a slice header 812… both frame header 811 and slice header 812 are implemented via header portion 801…; parameter 0062, … Indicators corresponding to frame level loop restoration filter selection for a particular frame are implemented or inserted in frame header 811).

Regarding claim 12, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 1 as discussed above. In addition, STEPIN also discloses that  the classifier is configured to determine to filter the block using the joint parameter determination and filtering unit based on: [0029] a smoothness measure being lower than a threshold, and/or [0030] a luma variance being lower than a threshold…; paragraph 0032, … the thresholds can be adaptively determined based on properties of the video; in which the  thresholds  is adaptation parameter set and it is used to indicate filter type since filtering unit is based on the threshold).
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 17, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 13 as discussed above. In addition, STEPIN also discloses that includes coefficient data for the at least one filter in an adaptation parameter set (APS) (paragraph 0028, … the classifier is configured to determine to filter the block using the joint parameter determination and filtering unit based on: [0029] a smoothness measure being lower than a threshold, and/or [0030] a luma variance being lower than a threshold…; paragraph 0032, … the thresholds can be adaptively determined based on properties of the video; in which the  thresholds  is adaptation parameter set).
The motivation of combination is the same as in claim 13’s rejection.

Regarding claim 18, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 17 as discussed above. In addition, Dong also discloses that the partial set of coefficient data includes a plurality of coefficients for the at least one filter and a norm value for all coefficients of a first filter (paragraph 0094 as: “summation of the filter  In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the zero-summation constraint”; in which, X-1 is the  partial set of coefficient data  and the completed set of coefficient is derived from the partial set of coefficient data based on utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients, which is zero).
The motivation of combination is the same as in claim 13’s rejection.

Regarding claim 20, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 17 as discussed above. In addition, Zhang also discloses that the signaling data is obtained as part of a picture header in the encoded video bitstream for the video data (fig. 8, component 801; parameter 0062, … Indicators corresponding to frame level loop restoration filter selection for a particular frame are implemented or inserted in frame header 811).

Regarding claim 21, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 17 as discussed above. In addition, Zhang also discloses that the signaling data is obtained as part of a slice header in the encoded video bitstream for the video  header portion 801 includes a frame header 811 and a slice header 812… both frame header 811 and slice header 812 are implemented via header portion 801…; parameter 0062, … Indicators corresponding to frame level loop restoration filter selection for a particular frame are implemented or inserted in frame header 811).

Regarding claim 24, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 13 as discussed above. In addition, Zhang also discloses that the apparatus is a mobile computing device (paragraph 0019, … consumer electronic (CE) devices such as set top boxes, smart phones, etc., may implement the techniques and/or arrangements described herein).


7.	 Claims 2, 14, 26, 29 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464)  and further in view of Dong et al. (US 20140092999) and further in view of Andersson et al. (US 20100098345).
.
Regarding claim 2, the combination of the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 1 as discussed above..
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that at least one filter include a non-symmetrical filter characteristic.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that at least one filter include a non-symmetrical filter characteristic as taught by Andersson as a modification to the method for the benefit of that to have per interpolation direction, a two-step filtering process (see Andersson, paragraph 0083).

Regarding claim 14, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 13 as discussed above. 
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that at least one filter include a non-symmetrical filter characteristic.
Andersson teaches that at least one filter include a non-symmetrical filter characteristic (paragraph 0083, The local variation around these taps is shown.  This local variation is represented by the associated non-symmetric differential derivative filter).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that at least one filter include a non-symmetrical filter characteristic as taught by Andersson as a modification to the apparatus for the benefit of that to have per interpolation direction, a two-step filtering process (see Andersson, paragraph 0083).

 In accordance with this property, which may be a constraint, a coefficient (e.g., at least one coefficient) in a cross-plane filter may have a magnitude equal to the summation of the other coefficients but may have the opposite sign.  If a cross-plane filter has X coefficients to be transmitted (e.g., with X equal to 12 as depicted in FIG. 12A), X-1 coefficients may be coded into the bitstream (e.g., explicitly coded).  A decoder may receive the X-1 coefficients and may derive (e.g., implicitly derive) the value of the remaining coefficient, for example based on the zero-summation constraint”; in which, X-1 is the  partial set of coefficient data  and the completed set of coefficient is derived from the partial set of coefficient data based on utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients, which is zero).
The motivation of combination is the same as in claim 25’s rejection
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that one filter include a non-symmetrical characteristic;  and the at least one coefficient of the set of filter coefficients excluded from the signaling data is a largest value coefficient of the set of filter coefficients.
Andersson teaches that at least one filter include a non-symmetrical filter characteristic (paragraph 0083, The local variation around these taps is shown.  This local variation is represented by the associated non-symmetric differential derivative filter);
 The filter taps of this differential filter can be selected so that the shaping filter gets flatter or more varying.  If the first filter has filter taps [1 -5 20 20 -5 1]/32, i.e. the half-pel interpolation filter in H.264, the filter taps of the symmetrical differential filter can be [0 1 -1 -1 1 0].  By varying the gain, the filter taps of the corresponding single filter can for example vary between [1 3 12 12 3 1]/32 when the gain is equal to 0.25, and [1 -13 28 28 -13 1]/32 when gain is equal -0.25; in which, 28 is the largest value coefficient of the set of filter coefficients and it is not signaled (selected)).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that one filter include a non-symmetrical characteristic;  and the at least one coefficient of the set of filter coefficients excluded from the signaling data is a largest value coefficient of the set of filter coefficients as taught by Andersson as a modification to the method for the benefit of that to have per interpolation direction, a two-step filtering process (see Andersson, paragraph 0083).

Regarding claim 29, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 28 as discussed above.
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that one filter include a non-symmetrical characteristic;  and the at least one coefficient of the set of filter coefficients excluded from the signaling data is a largest value coefficient of the set of filter coefficients.

and the at least one coefficient of the set of filter coefficients excluded from the signaling data is a largest value coefficient of the set of filter coefficients (paragraph 0050, … The filter taps of this differential filter can be selected so that the shaping filter gets flatter or more varying.  If the first filter has filter taps [1 -5 20 20 -5 1]/32, i.e. the half-pel interpolation filter in H.264, the filter taps of the symmetrical differential filter can be [0 1 -1 -1 1 0].  By varying the gain, the filter taps of the corresponding single filter can for example vary between [1 3 12 12 3 1]/32 when the gain is equal to 0.25, and [1 -13 28 28 -13 1]/32 when gain is equal -0.25; in which, 28 is the largest value coefficient of the set of filter coefficients and it is not signaled (selected)).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that one filter include a non-symmetrical characteristic and the at least one coefficient of the set of filter coefficients excluded from the signaling data is a largest value coefficient of the set of filter coefficients as taught by Andersson as a modification to the apparatus for the benefit of that to have per interpolation direction, a two-step filtering process (see Andersson, paragraph 0083).

8.	 Claims 3-4, 16, 27, 30 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464) and further in view of Dong et al. (US 20140092999) and further in view of Lainema (US 20030169931).

 restoration filter 205 is a 2D symmetric separable wiener filter having 7 vertical filter taps and 7 horizontal filter taps).
It is noticed the combination of Zhang, STEPIN and Dong does not disclose explicitly that deriving the complete set of coefficients comprises determining a plurality of missing coefficients from the partial set of coefficient data by mirroring coefficients from the partial set of coefficient data.
Lainema teaches that deriving the complete set of coefficients comprises determining a plurality of missing coefficients from the partial set of coefficient data by mirroring coefficients from the partial set of coefficient data (paragraph 0103, … can obtain the remaining three interpolation filter coefficients by appropriate copying of the first three reconstructed filter coefficient values).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that deriving the complete set of coefficients comprises determining a plurality of missing coefficients from the partial set of coefficient data by mirroring coefficients from the partial set of coefficient data as taught by Lainema as a modification to the method for the benefit of that to further improve the coding efficiency (see Lainema, paragraph 0102).

Regarding claim 4, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 1 as discussed above. 

Lainema teaches that the characteristics of the at least one filter include a fractional position characteristic, and wherein deriving the complete set of coefficients comprises deriving fractional positions for missing coefficients and mirroring coefficients present in the partial set of coefficient data (paragraph 0103, in this case, the six coefficients of the interpolation filter can actually be coded by three values, the first representative of the difference between the first interpolation filter coefficient and the first coefficient of the predefined base filter, the second representative of the difference between the second interpolation filter coefficient and the second coefficient of the predefined base filter and the third representative of the difference between the third interpolation filter coefficient and the third coefficient of the predefined base filter… can obtain the remaining three interpolation filter coefficients by appropriate copying of the first three reconstructed filter coefficient values).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the characteristics of the at least one filter include a fractional position characteristic, and wherein deriving the complete set of coefficients comprises deriving fractional positions for missing coefficients and mirroring coefficients present in the partial set of coefficient data as taught by Lainema as a modification to the method for the benefit of that to further improve the coding efficiency (see Lainema, paragraph 0102).

Regarding claim 16, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 13 as discussed above. 
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that the characteristics of the at least one filter include a fractional position characteristic, and wherein deriving the complete set of coefficients comprises deriving fractional positions for missing coefficients and mirroring coefficients present in the partial set of coefficient data.
Lainema teaches that the characteristics of the at least one filter include a fractional position characteristic, and wherein deriving the complete set of coefficients comprises deriving fractional positions for missing coefficients and mirroring coefficients present in the partial set of coefficient data (paragraph 0103, in this case, the six coefficients of the interpolation filter can actually be coded by three values, the first representative of the difference between the first interpolation filter coefficient and the first coefficient of the predefined base filter, the second representative of the difference between the second interpolation filter coefficient and the second coefficient of the predefined base filter and the third representative of the difference between the third interpolation filter coefficient and the third coefficient of the predefined base filter… can obtain the remaining three interpolation filter coefficients by appropriate copying of the first three reconstructed filter coefficient values).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the characteristics of the at least one filter include a fractional position characteristic, and wherein deriving the complete set of coefficients comprises deriving fractional positions for missing coefficients and mirroring 

Regarding claim 27, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 26 as discussed above. In addition, Zhang also discloses that the characteristics of the at least one filter include a symmetrical filter characteristic and the set of filter coefficients 
includes N coefficients (fig. 10, step 1003-1004; paragraph 0035, … restoration filter 205 is a 2D symmetric separable wiener filter having 7 vertical filter taps and 7 horizontal filter taps).
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data.
Lainema teaches that the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data (paragraph 0103, the six coefficients of the interpolation filter can actually be coded by three values… can obtain the remaining three interpolation filter coefficients by appropriate copying of the first three reconstructed filter coefficient values; which means the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data since only three is signaled).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data as taught by 

Regarding claim 30, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 28 as discussed above. In addition, Zhang also discloses that the characteristics of the at least one filter include a symmetrical filter characteristic and the set of filter coefficients includes N coefficients (fig. 10, step 1003-1004; paragraph 0035, … restoration filter 205 is a 2D symmetric separable wiener filter having 7 vertical filter taps and 7 horizontal filter taps).
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data.
Lainema teaches that the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data (paragraph 0103, the six coefficients of the interpolation filter can actually be coded by three values… can obtain the remaining three interpolation filter coefficients by appropriate copying of the first three reconstructed filter coefficient values; which means the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data since only three is signaled).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the signaling data excludes data for (N/2)+1 coefficients of the set of filter coefficients from the signaling data as taught by Lainema as a modification to the apparatus for the benefit of that to further improve the coding efficiency (see Lainema, paragraph 0102).

9.	Claim 15 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464) and further in view of Dong et al. (US 20140092999) and further in view of Lainema (US 20030169931) and further in view of Andersson et al. (US 20100098345).

Regarding claim 15, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 13 as discussed above. In addition, Zhang also discloses that the characteristics of the at least one filter include a symmetrical filter characteristic (fig. 10, step 1003-1004; paragraph 0035, … restoration filter 205 is a 2D symmetric separable wiener filter having 7 vertical filter taps and 7 horizontal filter taps).
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that deriving the complete set of coefficients comprises determining a plurality of missing coefficients from the partial set of coefficient data by mirroring coefficients from the partial set of coefficient data.
Lainema teaches that deriving the complete set of coefficients comprises determining a plurality of missing coefficients from the partial set of coefficient data by mirroring coefficients from the partial set of coefficient data (paragraph 0103, … can obtain the remaining three interpolation filter coefficients by appropriate copying of the first three reconstructed filter coefficient values).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that deriving the complete set of coefficients comprises determining a plurality of missing coefficients from the partial set of 
It is noticed that the combination of Zhang, STEPIN and Dong, Lainema does not disclose explicitly that calculating a filter norm.
Andersson teaches that calculating a filter norm (paragraph 0077, … gains can also be determined … one way to do this is to construct the autocorrelation matrix A and cross correlation vector b for the parameterization according to the invention by using proper portions of the autocorrelation matrix and cross correlation vector from the AIF…; paragraph 0083, … The magnitude of the gain defines how far the filtering position is moved relative the original positions and coefficients 40 ) and at least one filter include a non-symmetrical filter characteristic (paragraph 0083, The local variation around these taps is shown.  This local variation is represented by the associated non-symmetric differential derivative filter; in which the magnitude of the gain is a norm value for all coefficients of a first filter).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that and calculating a filter norm as taught by Andersson as a modification to the apparatus for the benefit of that to have per interpolation direction, a two-step filtering process (see Andersson, paragraph 0083).

10.	Claims 7, 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464) and further in view of Dong et al. (US 20140092999) and further in view of Lee et al. (US 20090232204).


It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients.
Lee teaches that a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients (paragraph 0054, … the first transform coefficients having an absolute value greater than the threshold value N, information about the second transform coefficients having an absolute value less than the threshold value N… there is a difference in an absolute value distribution between each of the divided transform coefficient groups; which is a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients as taught by Lee as a modification to the method for the benefit of that to more efficient to perform the CABAC based on differed probability models (see Lee, paragraph 0054).

Regarding claim 19, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 17 as discussed above. 

Lee teaches that a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients (paragraph 0054, … the first transform coefficients having an absolute value greater than the threshold value N, information about the second transform coefficients having an absolute value less than the threshold value N… there is a difference in an absolute value distribution between each of the divided transform coefficient groups; which is a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that a difference between an absolute value of each coefficient of the complete set of coefficients and an absolute value of corresponding previously signaled coefficients as taught by Lee as a modification to the apparatus for the benefit of that to more efficient to perform the CABAC based on differed probability models (see Lee, paragraph 0054).

11.	Claims 11, 23 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190052911) and in view of STEPIN et al. (US 20190394464) and further in view of Dong et al. (US 20140092999) and further in view of Jeon et al. (US 20090010331).


It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that identifying a reference picture resampling flag from the encoded video bitstream indicating that the signaling data includes coefficient data for the at least one filter;  and identifying the reference picture resampling flag in a picture parameter set (PPS) as part of the encoded video bitstream for the video data.
Jeon teaches that identifying a reference picture resampling flag from the encoded video bitstream indicating that the signaling data includes coefficient data for the at least one filter (paragraph 0109, …If the constrained_intra_resampling_flag is set to 1, information (disable_deblocking_filter_idc) indicating the operational method of the deblocking filter described with reference to FIG. 8 may be restricted.  For instance, the disable_deblocking_filter_idc can be set to 1, 2, or 4);  
and identifying the reference picture resampling flag in a picture parameter set (PPS) as part of the encoded video bitstream for the video data (paragraph 0039, … The NAL unit basically includes two parts, a NAL header and an RBSP.  The NAL header includes flag information…As the type of the NAL unit, there is IDR (instantaneous decoding refresh) picture, SPS (sequence parameter set), PPS (picture parameter set), SEI).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that identifying a reference picture resampling flag from the encoded video bitstream indicating that the signaling data includes coefficient data for the at least one filter;  and identifying the reference picture resampling flag in a picture parameter set (PPS) as part of the encoded video bitstream for the video data as taught 

Regarding claim 23, the combination of Zhang, STEPIN and Dong discloses the limitations recited in claim 13 as discussed above. 
It is noticed that the combination of Zhang, STEPIN and Dong does not disclose explicitly that identifying a reference picture resampling flag from the encoded video bitstream indicating that the signaling data includes coefficient data for the at least one filter;  and identifying the reference picture resampling flag in a picture parameter set (PPS) as part of the encoded video bitstream for the video data.
Jeon teaches that identifying a reference picture resampling flag from the encoded video bitstream indicating that the signaling data includes coefficient data for the at least one filter (paragraph 0109, …If the constrained_intra_resampling_flag is set to 1, information (disable_deblocking_filter_idc) indicating the operational method of the deblocking filter described with reference to FIG. 8 may be restricted.  For instance, the disable_deblocking_filter_idc can be set to 1, 2, or 4);  
and identifying the reference picture resampling flag in a picture parameter set (PPS) as part of the encoded video bitstream for the video data (paragraph 0039, … The NAL unit basically includes two parts, a NAL header and an RBSP.  The NAL header includes flag information…As the type of the NAL unit, there is IDR (instantaneous decoding refresh) picture, SPS (sequence parameter set), PPS (picture parameter set), SEI).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that identifying a reference picture .

Allowable Subject Matter
12.	Claims 10 and 22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and overcome the double-patenting rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 10, the prior art does not disclose or suggest the limitations of “the at least one reference picture includes a first reference picture associated with a first size, wherein the current picture is associated with a second size different than the first size, and wherein the at least one reference picture includes a second reference picture;  the signaling data includes a plurality of sets of data for a plurality of filters, wherein a first filter of the plurality of filters is associated with the first reference picture, and wherein a second filter of the plurality of filters is associated with the second reference picture;  and the second reference picture is associated with a third size larger than the second size, and wherein the first size is smaller than the second size”.
For claim 22, the prior art does not disclose or suggest the limitations of “the at least one reference picture includes a first reference picture associated with a first size, wherein the current 
						Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423